Title: From Thomas Jefferson to Edmond Charles Genet, 9 December 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia, December 9th. 1793.

I have to acknowledge the receipt of your letter of the 3rd. instant, which has been duly laid before the President.
We are very far from admitting your principle, that the government on either side has no other right, on the presentation of a consular commission, than to certify that, having examined it, they find it to be according to rule. The governments of both nations have a right, and that of your’s has exercised it, as to us, of considering the character of the person appointed; the place for which he is appointed, and other material circumstances; and of taking precautions as to his conduct, if necessary; and this does not defeat the general object of the convention, which, in stipulating, that Consuls shall be permitted on both sides, could not mean to supersede reasonable objections to particular persons, who might at the moment be obnoxious to the nation to which he was sent, or whose conduct might render him so at any time after. In fact every foreign agent, depends on the double will of the two governments, of that which sends him and of that which is to permit the exercise of his functions within their Territory; and when either of these wills is refused or withdrawn, his authority to act within that territory becomes incomplete. By what member of the government the right of giving or withdrawing permission, is to be exercised here, is a question on which no foreign Agent can be permitted to make himself the Umpire. It is sufficient for him, under our government that he is informed of it by the Executive.
On an examination of the Commissions from your nation among our records, I find, that before the late change in the form of our government, foreign agents were addressed, sometimes to the United States, and sometimes to the Congress of the United States, that body being then Executive as well as Legislative. Thus the Commissions of Messrs. L’Etombe, Holker, Dannemours, Marbois, Crevecoeur, and Chateaufort, have all this clause, “Prions et requerons nos très chers et grands Amis et Allies, les Etats Unis de l’Amérique septentrionale, leurs Gouverneurs, et autres officiers &c. de laisser jouir &c. le dit Sieur &c. de la charge de notre Consul” &c. On the change in the form of our Government, foreign Nations, not undertaking to decide to what member of the new Government their Agents should be addressed, ceased to do it to Congress, and adopted the general address to the United States before cited. This was done by the government of your own Nation, as appears by the Commissions of Messrs. Mangourit and La Forest, which have in them the clause before cited. So your own Commission was, not as M. Gerards, and Luzerne’s had been “A nos très
 chers &c. le President et Membres du Congrès general des E. Unis” &c. but “A nos très chers &c. les Etats Unis de l’Amerique” &c. Under this general address, the proper member of the government was included, and could take it up. When, therefore, it was seen in the Commissions of Messrs. Dupont and Hauterive, that your Executive had returned to the ancient address, to Congress, it was conceived to be an inattention, insomuch that I do not recollect (and I do not think it material enough to inquire) whether I noticed it to you either verbally or by letter. When that of Mr. Dannery was presented with the like address, being obliged to notice to you an inaccuracy of another kind, I then mentioned that of the address, not calling it an innovation, but expressing my satisfaction, which is still entire, that it was not from any design in your Executive Council. The Exequatur was therefore sent. That they will not consider our notice of it as an innovation, we are perfectly secure.No government can disregard formalities more than ours. But when formalities are attacked with a view to change principles, and to introduce an entire independence of foreign agents on the nation with whom they reside, it becomes material to defend formalities. They would be no longer trifles if they could in defiance of the national will, continue a foreign Agent among us, whatever might be his course of action. Continuing, therefore, the refusal to receive any Commission from yourself addressed to an improper Member of the government, you are left free to use either the general one, To the United States, as in the Commissions of Messrs. Mangourit and la Forest before cited, or that special one, To the President of the United States. I have the honor to be, with respect, Sir, Your most obedient, and most humble servant,
